DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 3-7, in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that a search of claims 1-3 can be made without serious burden because a proper search of claim 3 would encompass a review of the prior art in all of the classification groups of the claims.  This argument is not found persuasive because a search of claim 3, as elected, would not encompass a full and complete search of every potential target biomarker and every potential target biomarker panel encompassed within the method of claim 1, contrary to Applicant’s assertion.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-7 are pending in this US patent application. Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2021.
Claims 3-7 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 04/01/2019 and 12/23/2019 have been received and considered.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:

Claim 3 recites “identifying the gender sex of the patient” (emphasis added) in line 4. This limitation should read “identifying the gender of the patient” (while “the sex of the patient” would also be correct, it would not correspond with “the gender of the patient” as recited in other parts of claim 3).

Claim 3 recites “making a second comparison of the levels of the one of more target biomarkers in the second blood sample the levels of the one or more target biomarkers in the first blood sample” (emphasis added) in lines 18-20. This limitation should read “making a second comparison of the levels of the one or more target biomarkers in the second blood sample with the levels of the one or more target biomarkers in the first blood sample” (emphasis added).

Claim 3 recites several biomarker panels based on the gender of the patient and the location of the UC. Each of the biomarker panels is recited in the following fashion: “wherein the panel for a [gender] patient having [UC location], the identified target 

Claim 6 recites one or more compounds or proteins that “effect, produces, or modifies” target biomarkers. This limitation should read “effect, produce, or modify” target biomarkers.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

The method of claim 3 recites steps of making a comparison between levels of biomarkers in patient blood samples before and after the administration of a UC treatment and using that comparison to evaluate the effectiveness of the treatment. The comparisons and the evaluation of treatment effectiveness are abstract ideas, which are judicial exceptions.

Claims 6 and 7 recite further steps of identifying that also constitute abstract ideas and are also judicial exceptions.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Aside from the judicial exception, the claims recite only broad steps that are required to perform the evaluation step, such as broadly recited steps of obtaining blood samples and administering treatments. The claims do not recite the administration of any specific UC treatment that could be considered a practical application and, thus, are directed broadly to the determination of the effectiveness of any UC treatment based on the presence of certain biomarkers, which is a judicial exception. 

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in the claims (obtaining blood samples, adding anticoagulants to collected blood samples) represent well-understood, routine, and conventional activity in the art.

Therefore, claims 3-7 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.


Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in international patent application WO 2015/067913 filed by Loktionov et al., published 05/14/2015. Loktionov teaches a process for predicting a patient’s response to mesalamine for the treatment of ulcerative colitis (see entire document, including page 21, lines 8-9, page 47, lines 23-25, and page 39, lines 21-23) including many of the steps recited in the instantly claimed method. However, Loktionov does not teach or suggest evaluating any of the biomarker panels recited in claim 3. As such, the claims are free of the prior art.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/25/2021